DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Ruiz fails to teach “determining an extent of object movements within an overlapping region of a stored first digital image and a stored second digital image of an environment of a mobile platform” and “determining a respective acquired solid angle of the environment of the mobile platform of each of the stored first digital image and the stored second digital image.” Particularly, Ruiz discloses that, in step 101 a, the images may be grouped into subsets such that the images of the same object (par. 0063). In step 102, the images of a subset of images corresponding to the same object may be registered to each other (par. 0065). This step may be a motion compensation step (par. 0065). However, Ruiz does not disclose that the registration and motion compensation process involves both (1) determining an extent of object movements within an overlapping region between two images and (2) determining a respective acquired solid angle of the environment between the two images.
Successive images of the same object may be taken from a slightly different position, or the object may have moved in between successive images (par. 0065). The registration step matches the images to each other to compensate for any such motion (par. 0065). However, the registration and motion-compensation processes of Ruiz clearly do not separately determine (1) the movements of the object and (2) the changes in a solid angle. Instead, as best understood, the registration process is an intensity-based registration of the images (par. 0096). An intensity- based registration (1.e., a pixel-to-pixel matching based on pixel intensity) inherently conflates (See applicant’s remarks dated 12/22/21.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 6, 2022